Exhibit 99.1 AÉROPOSTALE REPORTS RESULTS FOR FIRST QUARTER First Quarter Earnings of $0.20 Per Diluted Share Provides Second Quarter Guidance New York, New York, May 19, 2011 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual apparel for young women and men, today reported results for the first quarter of fiscal 2011, and provided guidance for the second quarter of fiscal 2011. First Quarter Performance Diluted net earnings per share for the first quarter of fiscal 2011 decreased 58% to $0.20 per share, compared to $0.48 per share in the same period last year.Net income for the first quarter decreased 64% to $16.4 million, compared to net income of $45.4 million last year. For the first quarter of fiscal 2011 net sales increased 1% to $469.2 million, from $463.6 million in the year ago period. Same store sales for the first quarter decreased 7%, compared to a same store sales increase of 8% last year. E-commerce Total net sales from the Company’s e-commerce business for the first quarter of fiscal 2011 increased 18% to $28.2 million, from $23.8 million in the year ago period. Cash Positioning and Share Repurchase Program The Company ended the quarter with cash and cash equivalents of $139.1 million, and no debt. During the first quarter of fiscal 2011, the Company repurchased approximately $100.1 million, or 4.2 million shares of common stock. The Company currently has $145.2 million of availability remaining under its share repurchase program. Store Growth and Capital Spending The company opened nine Aéropostale and seven P.S. from Aéropostale stores, and closed one Aéropostale store during the quarter. For the first quarter the company incurred $25.4 million in capital expenditures. Second Quarter Guidance For the second quarter of fiscal 2011, the Company expects earnings in the range of $0.11 to $0.16 per share. Based on current business trends and uncertainty surrounding the retail environment in the back-half of the year, the Company is not reiterating or providing an update to its previously issued full year guidance at this time. Moving forward, the Company expects to provide quarterly guidance. Thomas P. Johnson, Chief Executive Officer, commented, “Our outlook for the second quarter reflects our plans to aggressively clear through spring inventories to position ourselves appropriately for the important back to school selling season. While we are disappointed with our current performance, we are confident that our entire organization is focused on the right initiatives to regain market share. Our goals for the remainder of the year remain very clear – regain balance and clarity in our merchandise assortments, mitigate industry wide cost increases, and manage our cost structure conservatively and carefully.” Conference Call Information The Company will be holding a conference call today at 4:15 P.M EDT to review its first quarter results. The broadcast will be available through the ‘Investor Relations’ link at www.aeropostale.com and www.fulldisclosure.com.To listen to the broadcast your computer must have Windows Media Player installed. If you do not have Windows Media Player go to the latter site prior to the call, where you can download the software for free. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale® stores and 7 to 12 year-old kids through its P.S. from Aéropostale® stores. The Company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values. Aéropostale® maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise. Aéropostale® products can only be purchased in its Aéropostale stores and online at www.aeropostale.com. P.S. from Aéropostale® products can be purchased in P.S. from Aéropostale® stores and online at www.ps4u.com. The Company currently operates 914 Aéropostale stores in 49 states and Puerto Rico, 60 Aéropostale stores in Canada and 57 P.S. from Aéropostale stores in 16 states. THIS PRESS RELEASE AND ORAL STATEMENTS MADE FROM TIME TO TIME BY REPRESENTATIVES OF THE COMPANY CONTAIN CERTAIN "FORWARD-LOOKING STATEMENTS" CONCERNING EXPECTATIONS FOR SALES, STORE OPENINGS, GROSS MARGINS, EXPENSES, STRATEGIC DIRECTION AND EARNINGS.ACTUAL RESULTS MIGHT DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. AMONG THE FACTORS THAT COULD CAUSE ACTUAL RESULTS TO MATERIALLY DIFFER INCLUDE, CHANGES IN THE COMPETITIVE MARKETPLACE, INCLUDING THE INTRODUCTION OF NEW PRODUCTS OR PRICING CHANGES BY OUR COMPETITORS, CHANGES IN THE ECONOMY AND OTHER EVENTS LEADING TO A REDUCTION IN DISCRETIONARY CONSUMER SPENDING; SEASONALITY; RISKS ASSOCIATED WITH CHANGES IN SOCIAL, POLITICAL, ECONOMIC AND OTHER CONDITIONS AND THE POSSIBLE ADVERSE IMPACT OF CHANGES IN IMPORT RESTRICTIONS; RISKS ASSOCIATED WITH UNCERTAINTY RELATING TO THE COMPANY'S ABILITY TO IMPLEMENT ITS GROWTH STRATEGIES, AS WELL AS THE OTHER RISK FACTORS SET FORTH IN THE COMPANY'S FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT EVENTS OR CIRCUMSTANCES. 4 EXHIBIT A AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) April 30, 2011 January 29, 2011 May 1, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ $ Merchandise inventory Other current assets Total current assets Fixtures, equipment and improvements, net Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ Accrued expenses Total current liabilities Other non-current liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ 5 EXHIBIT B AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND SELECTED STORE DATA (in thousands, except per share and store data) 13 weeks ended April 30, 2011 May 1, 2010 % of sales % of sales Net sales $ % $ % Cost of sales (including certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 67 27 Income before income taxes Income taxes Net income $ % $ % Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average basic shares Weighted average diluted shares STORE DATA: Comparable store sales (decrease) increase (7
